DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  in line 1, “UE” should be replaced with “User Equipment (UE)”.  
Claim 17 is objected to because of the following informalities: in line 4, “UE” should be replaced with “User Equipment (UE)”.  
Claim 18 is objected to because of the following informalities: “RRC” should be replaced with “Radio Resource Control (RRC)”, “MAC” should be replaced with “Media Access Control (MAC)”, “DCI” should be replaced with “Downlink Control Information (DCI)”.  
Claim 20 is objected to because of the following informalities: “PDCCH”, “PDSCH”, “ACK” and “NACK” should be replaced with their corresponding definitions in addition to the abbreviation as shown above.
Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. US 20200344034 in view of Ang et al. US 20190312635
Regarding claim 9, A UE, comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor (terminal, Figure 1, element 130, Figure 2), wherein the computer program is executed by the processor to implement: sending a first parameter for scheduling to a network-side device (a PDCCH processing delay time T1 is a time interval from a reception ending point of the PDCCH to a processing completion point of the PDCCH and a time T2 for the terminal to retune a radio frequency bandwidth to the bandwidth part, para. 0199, T1 + T2 being a time interval, each of T1 and T2 may be defined in the specification as the capability of the terminal, and the terminal may report each of T1 and T2 to the base station, para. 0200).
Moon does not disclose cross-slot scheduling and determining a second parameter for cross-slot scheduling of the UE, wherein the second parameter is the first parameter, or the second parameter is corresponding to the first parameter; and performing, based on the second parameter, data processing related to cross-slot scheduling.
Ang discloses for cross-slot scheduling, DCI signaling may be used to control a switch from a narrow BWP format in a first slot to a wide BWP format in a second slot and a base station signals via a DCI bit field to a user equipment a transmission delay associated with downlink and uplink timing parameters such as a k0 value corresponding to a delay between a first slot containing DCI) and a second slot containing a physical downlink shared channel (PDSCH) transmission) and a k2 value corresponding to a delay between a downlink grant and an uplink data assignment, para. 0060.  Before the filing of the invention it would have been obvious to modify Moon to include Ang’s DCI signaling indicating timing parameters.  One of ordinary skill in the art would be motivated to do so to accommodate latency, para. 0060. 
Regarding claim 10, The UE according to claim 9, Moon does not disclose wherein the computer program is further executed by the processor to implement: receiving the second parameter for cross-slot scheduling from the network-side device, wherein the second parameter is determined by the network-side device based on the first parameter.  Ang discloses DCI signaling may be used to control a switch from a narrow BWP format in a first slot to a wide BWP format in a second slot and a base station may signal via a DCI bit field to a user equipment a transmission delay associated with downlink and uplink timing parameters such as a k0 value corresponding to a delay between a first slot containing DCI) and a second slot containing a physical downlink shared channel (PDSCH) transmission) and a k2 value corresponding to a delay between a downlink grant and an uplink data assignment, para. 0060.  Before the filing of the invention it would have been obvious to modify Moon’s terminal reporting each of T1 and T2 processing delay timings to the base station to include Ang’s DCI signaling indicating delay timing parameters.  One of ordinary skill in the art would be motivated to do so to accommodate latency, para. 0060. 
Regarding claim 12, The UE according to claim 10, Moon does not disclose wherein the receiving the second parameter for cross-slot scheduling from the network-side device comprises any one of the following: receiving radio resource control (RRC) signaling from the network-side device, wherein the RRC signaling comprises the second parameter; receiving media access control (MAC) signaling from the network-side device, wherein the MAC signaling comprises the second parameter; and receiving downlink control information (DCI) from the network-side device, wherein the DCI comprises the second parameter.  Ang discloses DCI signaling may be used to control a switch from a narrow BWP format in a first slot to a wide BWP format in a second slot and a base station may be signaled via a DCI bit field to a user equipment a transmission delay associated with downlink and uplink timing parameters such as a k0 value corresponding to a delay between a first slot containing DCI) and a second slot containing a physical downlink shared channel (PDSCH) transmission) and a k2 value corresponding to a delay between a downlink grant and an uplink data assignment, para. 0060.  Before the filing of the invention it would have been obvious to modify Moon’s terminal reporting each of T1 and T2 processing delay timings to the base station to include Ang’s DCI signaling indicating delay timing parameters.  One of ordinary skill in the art would be motivated to do so to accommodate latency, para. 0060. 
Regarding claim 13, The UE according to claim 9, wherein the first parameter is related to a hardware capability of the UE and/or a power saving requirement of the UE the terminal reports (a timing capability of the terminal includes a PDCCH processing delay time T1 time interval from a reception ending point of the PDCCH to a processing completion point of the PDCCH and a time T2 for the terminal to retune a radio frequency bandwidth to the bandwidth part, para. 0199-0200).

Regarding claim 14, The UE according to claim 9, wherein the sending a first parameter for cross- slot scheduling to a network-side device comprises any one of the following: sending, to the network-side device, a first parameter for cross-slot scheduling corresponding to one or more DCI formats; sending, to the network-side device, a first parameter for cross-slot scheduling corresponding to one or more radio network temporary identifiers (RNTIs) ; sending, to the network-side device, a first parameter for cross-slot scheduling corresponding to one or more physical downlink control channel (PDCCH) search space types; sending, to the network-side device, a first parameter for cross-slot scheduling corresponding to one or more physical downlink control channel (PDCCH) search spaces; and sending, to the network-side device, a first parameter for cross-slot scheduling corresponding to one or more control resource sets ( CORESETs), (the terminal timing capability comprises a PDCCH processing delay time T1 time interval from a reception ending point of the PDCCH to a processing completion point of the PDCCH and a time T2 for the terminal to retune a radio frequency bandwidth to the bandwidth part, and this is reported to the base station, when a time interval from the reception ending point of the PDCCH including the DCI to the transmission and reception stating point of the PDSCH or transmission starting point of the PUSCH scheduled by the DCI is T3, the base station may schedule the data channel so that T3 is equal to or greater than ‘T1+T2’para. 0199-0200, the UE-specific DCI may include a PDCCH search space, para. 0084).

Regarding claim 15, The UE according to claims 9, wherein the first parameter comprises at least one of the following: a time interval between a PDCCH and a physical downlink shared channel (PDSCH) scheduled by the PDCCH: a time interval between a PDCCH and a physical uplink shared channel (PUSCH) scheduled by the PDCCH: and a time interval between a PDSCH and an acknowledgement (ACK) message or a negative acknowledgement (NACK) message on a physical uplink control channel (PUCCH) corresponding with the PDSCH (the terminal timing capability comprises a PDCCH processing delay time T1 time interval from a reception ending point of the PDCCH to a processing completion point of the PDCCH and a time T2 for the terminal to retune a radio frequency bandwidth to the bandwidth part, and this is reported to the base station, when a time interval from the reception ending point of the PDCCH including the DCI to the transmission and reception stating point of the PDSCH or transmission starting point of the PUSCH scheduled by the DCI is T3, the base station may schedule the data channel so that T3 is equal to or greater than ‘T1+T2’para. 0199-0200).

Regarding claim 16, The UE according to claim 9, wherein the first parameter comprises a UE capability type, and the UE capability type is corresponding to one or more of the following: a time interval between a PDCCH and a PDSCH scheduled by the PDCCH: a time interval between a PDCCH and a PUSCH scheduled by the PDCCH: and a time interval between a PDSCH and an ACK message or a NACK message on a PUCCH corresponding with the PDSCH (the terminal timing capability comprises a PDCCH processing delay time T1 time interval from a reception ending point of the PDCCH to a processing completion point of the PDCCH and a time T2 for the terminal to retune a radio frequency bandwidth to the bandwidth part, and this is reported to the base station, when a time interval from the reception ending point of the PDCCH including the DCI to the transmission and reception stating point of the PDSCH or transmission starting point of the PUSCH scheduled by the DCI is T3, the base station may schedule the data channel so that T3 is equal to or greater than ‘T1+T2’para. 0199-0200).
Regarding claim 17, A network-side device (Figure 1, element 110), comprising a processor, a memory, and a computer program stored in the memory and capable of running on the processor (Figure 2), wherein the computer program is executed by the processor to implement: receiving a first parameter for scheduling from a UE (a PDCCH processing delay time T1 is a time interval from a reception ending point of the PDCCH to a processing completion point of the PDCCH and a time T2 for the terminal to retune a radio frequency bandwidth to the bandwidth part, para. 0199, T1 + T2 being a time interval, each of T1 and T2 may be defined in the specification as the capability of the terminal, and the terminal may report each of T1 and T2 to the base station, para. 0200).
Moon does not explicitly disclose cross-slot scheduling and sending, to the UE, feedback information in response to the first parameter, so that the UE performs, based on the feedback information, data processing related to scheduling.  Ang discloses DCI signaling may be used to control a switch from a narrow BWP format in a first slot to a wide BWP format in a second slot and a base station may be signaled via a DCI bit field to a user equipment a transmission delay associated with downlink and uplink timing parameters such as a k0 value corresponding to a delay between a first slot containing DCI) and a second slot containing a physical downlink shared channel (PDSCH) transmission) and a k2 value corresponding to a delay between a downlink grant and an uplink data assignment, para. 0060.  Before the filing of the invention it would have been obvious to modify Moon to include Ang’s DCI signaling indicating timing parameters.  One of ordinary skill in the art would be motivated to do so to accommodate latency, para. 0060. 
Regarding claim 18, The network-side device according to claim 17, Moon does not explicitly disclose wherein the sending, to the UE, feedback information in response to the first parameter comprises any one of the following: sending RRC signaling to the UE, wherein the RRC signaling comprises the feedback information; sending MAC signaling to the UE, wherein the MAC signaling comprises the feedback information: and sending DCI to the UE, wherein the DCI comprises the feedback information: wherein the feedback information comprises: a first acknowledgment message, wherein the first acknowledgment message indicates that the network-side device has received the first parameter: or the feedback information comprises a second parameter, and the second parameter is determined by the network-side device based on the first parameter.  Ang discloses for cross-slot scheduling, DCI signaling may be used to control a switch from a narrow BWP format in a first slot to a wide BWP format in a second slot and a base station may be signaled via a DCI bit field to a user equipment a transmission delay associated with downlink and uplink timing parameters such as a k0 value corresponding to a delay between a first slot containing DCI) and a second slot containing a physical downlink shared channel (PDSCH) transmission) and a k2 value corresponding to a delay between a downlink grant and an uplink data assignment, para. 0060.  Before the filing of the invention it would have been obvious to modify Moon to include Ang’s DCI signaling indicating timing parameters.  One of ordinary skill in the art would be motivated to do so to accommodate latency, para. 0060. 
Regarding claim 19, The network-side device according to claim 17, wherein the first parameter is related to a hardware capability of the UE and/or a power saving requirement of the UE (a timing capability of the terminal includes a PDCCH processing delay time T1 time interval from a reception ending point of the PDCCH to a processing completion point of the PDCCH and a time T2 for the terminal to retune a radio frequency bandwidth to the bandwidth part, para. 0199-0200).
Regarding claim 20, The network-side device according to claim 17, wherein the first parameter comprises any one of the following: a time interval between a PDCCH and a PDSCH scheduled by the PDCCH: a time interval between a PDCCH and a PUSCH scheduled by the PDCCH; and a time interval between a PDSCH and an ACK message or a NACK message on a corresponding PUCCH (the terminal timing capability comprises a PDCCH processing delay time T1 time interval from a reception ending point of the PDCCH to a processing completion point of the PDCCH and a time T2 for the terminal to retune a radio frequency bandwidth to the bandwidth part, and this is reported to the base station, when a time interval from the reception ending point of the PDCCH including the DCI to the transmission and reception stating point of the PDSCH or transmission starting point of the PUSCH scheduled by the DCI is T3, the base station may schedule the data channel so that T3 is equal to or greater than ‘T1+T2’para. 0199-0200).
Claims 1-2, 4-8 are rejected under the same rationale.

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Ang in view of Applicant’s Admitted Prior Art.

Regarding claim 11, The UE according to claim 9, Ang discloses the base station may signal via a DCI bit field to a user equipment a transmission delay associated with downlink and uplink timing parameters such as a k0 value corresponding to a delay between a first slot containing DCI) and a second slot containing a physical downlink shared channel (PDSCH) transmission) and a k2 value corresponding to a delay between a downlink grant and an uplink data assignment, para. 0060.  Moon and Ang do not disclose receiving a first acknowledgment message from the network-side device, wherein the first acknowledgment message indicates that the network-side device has received the first parameter.  AAPA discloses the standard in related technologies supports cross-slot scheduling, and a base station can configure a cross-slot scheduling parameter for UE: KO value, K1 value or K2 value, where K1 indicates a time interval between a PDSCH and an acknowledgement (ACK) message or a negative acknowledgement (NACK) message on a corresponding PUCCH.  Before the filing of the invention it would have been obvious to modify Moon’s terminal reporting each of T1 and T2 processing delay timings to the base station and Ang’s DCI signaling indicating delay timing parameters to include acknowledgement messaging.  One of ordinary skill in the art would be motivated to do so so the user equipment does not need to buffer PDSCH data in advance; after decoding of the PDCCH, the UE receives the PDSCH data based on an indication of the PDCCH, para. 0004.
Claim 3 is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468